Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 5/27/2022, the amendment/reconsideration has been considered.  Claims 1-7, 15-20 and 22 are pending for examination.
Response to Arguments
Applicant's arguments are moot in light of the new ground of rejections set forth below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-7, 15-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	1) Claim 1, limitation 3, recites “a rules data to identify a plurality of actuatable sensing devices”. It is unclear whether “a rules data” indicates a singular piece of datum or multiple pieces of data.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes either.  Claims 2-7, 15-20 and 22 are similarly rejected.
	2) Claim 1, limitation 4, recites “the identified plurality of actuatable sensing devices based on the processed hybrid actuation query data and an ontological.”  It is unclear regarding the scope of “an ontological.”  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any data.  Claims 2-7, 15-20 and 22 are similarly rejected.
	3) Claim 1, limitation 5, recites “the determined connected actuatable sensing devices” which lacks sufficient antecedent basis. Applicant is required to clarify.  For the sake of the examination, Examiner assumes any devices.  Claims 2-7, 15-20 and 22 are similarly rejected.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-7, 15-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al (US 2015/0286969), in view of Kaiser et al (US 20050289124).
As to claim 1, Warner discloses a system, comprising:
a computer processor; and a non-transitory computer-readable medium containing computer program code that, when executed by operation of the computer processor, performs an operation comprising
processing a hybrid actuation query that includes semantic query and a rules data to identify a plurality of actuatable sensing devices (see 112 rejection and Examiner’s interpretation above.  See [0116], “to query hierarchical constraints (such as policy or ownership constraints) with short, concise and elegant SPARQL queries”, wherein SPARQL is semantical query language, see [0060]; Also see [0122]. “By querying the ontology with SPARQL, the WSMO services are able to identify all rules, thresholds, metrics, and tags that relate to an individual asset (or to an asset type) and marshal them into the correct syntax for an invocation of the Decision Service”; [0159], “[0159], List<URI> getAssetTypes(URI customer); List<URI> getPreAggregatedRules(URI assetType); List<URI> getAggregatedRules(URI assetType)” wherein “an asset type” indicates identifying a plurality of actuatable sensing devices);
determining a control system associated with the identified plurality of actuatable sensing devices based on the processed hybrid actuation query data and an ontological [see 112 rejection and Examiner’s interpretation above.  See [0122]. “By querying the ontology with SPARQL, the WSMO services are able to identify all rules, thresholds, metrics, and tags that relate to an individual asset (or to an asset type) and marshal them into the correct syntax for an invocation of the Decision Service”; [0159], “List<URI> getlndividuals(URI assetType); List<URI> getlndividualRules(URI asset)”l; See [0049], “System 100 may then apply a plurality of business rules 116 to the ontologically organized data from the sensors 102… Decision portion of system 100 may then generate an action or actions based on the application of the business rules 116 to the data from the sensors 102 and the priority ranking metrics 118 included in the risk management data 114. Actions may include instructions to be executed, e.g., by external control points 126, actuators (not shown) and a virtualization management suite or other devices that may manage or otherwise control settings for managed assets” wherein the action executor that execute the actions to control settings for managed assets is a control system associated with the identified plurality of actuatable sensing devices);
determining an actuatable variable associated with the determined control system associated with the determined connected actuatable sensing devices and the rules data associated with the hybrid actuation query (see 112 rejection and Examiner’s interpretation above.  See [0049], “System 100 may then apply a plurality of business rules 116 to the ontologically organized data from the sensors 102… Decision portion of system 100 may then generate an action or actions based on the application of the business rules 116 to the data from the sensors 102 and the priority ranking metrics 118 included in the risk management data 114. Actions may include instructions to be executed, e.g., by external control points 126, actuators (not shown) and a virtualization management suite or other devices that may manage or otherwise control settings for managed assets”, wherein “control settings for managed assets” indicates at least one actuatable variable associated with the managed assets.  Also see citation in rejection to limitation 1 and [0157], “the monitoring service can query the WSMO Endpoint to discover what business rules apply to the asset, and whether the asset is currently in compliance. If the asset is not in compliance for a particular rule, the management service can query the WSMO Endpoint to discover what corrective action workflows are defined for that particular rule.”; [0159], “List<URI> getThresholds(URI asset, URI rule); List<URI> getMetrics(URI asset, URI rule); String getDecisionServiceSyntax(List parameters, URI rule)”); and
execute a change in an operational state of the identified plurality of actuatable sensing devices using the actuatable variable associated with the determined control system (see citation above, “instructions to be executed  … that may manage or otherwise control settings for managed assets”).
However, Warner does not expressly disclose that the semantic query is in natural language.  Kaiser discloses a natural language query ([0078]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Warner with Kaiser.  The suggestion/motivation of the combination would have been to improve user friendliness.
As to claim 15, see similar rejection to claim 1.
As to claim 22, see similar rejection to claim 1.
As to claim 2, Warner discloses the system of claim 1, the operation further comprising determining actuatable operational states associated with the determined plurality of actuatable sensing devices by applying an ontological query component to an actuatable rules engine control module ([0122]. “By querying the ontology with SPARQL, the WSMO services are able to identify all rules, thresholds, metrics, and tags that relate to an individual asset (or to an asset type) and marshal them into the correct syntax for an invocation of the Decision Service”; see also [0142], “interface that allows the monitoring service to query the status of any workflow operations on an asset. For example, a virtual machine may be identified in the ontology. The workflow mining service will identify complete or running workflow instances that affected or are affecting the asset, and the exiting or current status of each instance. In an embodiment, the workflow mining service is implemented with two components: an OpenTSDB TCollector agent writes workflow metrics to OpenTSDB, and the WSMO web service queries OpenTSDB to retrieve the metrics”).
	As to claim 16, see similar rejection to claim 2.
As to claim 3, Warner discloses the system of claim 1, the operation further comprising determining available rule actuatable variables associated with the plurality of actuatable sensing devices by correlating appropriate hierarchical control structures in an ontological library with rule actuatable sensing devices associated with the control system ([0122]. “By querying the ontology with SPARQL, the WSMO services are able to identify all rules, thresholds, metrics, and tags that relate to an individual asset (or to an asset type) and marshal them into the correct syntax for an invocation of the Decision Service”; figure 10; [0116], “Concepts at the control level support Web Service Model Ontology (WSMO) bindings, to provide a semantic interface with the decision service and the workflow service. The public default ontology contains several hierarchical transitive properties, which provide the capability to query hierarchical constraints (such as policy or ownership constraints) with short, concise and elegant SPARQL queries”).
	As to claim 17, see similar rejection to claim 3.
As to claim 4, Warner discloses the system of claim 1, the operation further comprising determining the plurality of actuatable sensing devices associated with the control system by correlating appropriate hierarchical control structures in an ontological library with rule actuatable connected actuatable sensing devices associated with the control system ([0122]. “By querying the ontology with SPARQL, the WSMO services are able to identify all rules, thresholds, metrics, and tags that relate to an individual asset (or to an asset type) and marshal them into the correct syntax for an invocation of the Decision Service”; figure 10; [0116], “Concepts at the control level support Web Service Model Ontology (WSMO) bindings, to provide a semantic interface with the decision service and the workflow service. The public default ontology contains several hierarchical transitive properties, which provide the capability to query hierarchical constraints (such as policy or ownership constraints) with short, concise and elegant SPARQL queries”).
As to claim 18, see similar rejection to claim 4.
As to claim 5, Warner discloses the system of claim 1, wherein the rules data has an associated lifecycle ([0042], “Perform associations with numerous data sources and apply numerous ontologies to the observed data (Orient). These associations create a continuously updated context of the managed environment based on harvested data ( e.g., metadata) from the observations as assessed against the ontologies of structured policies and the relationships within and between them”). 
As to claim 19, see similar rejection to claim 5.
As to claim 6, Warner discloses the system of claim 1, wherein the rules data has an associated conflict mechanism ([0159]-[0164], wherein a rule implies conflict mechanism wherein non-compliance is a conflict).
As to claim 20, see similar rejection to claim 6.
As to claim 7, Warner discloses the system of claim 1, wherein the rules data has an associated conditional mechanism ([0161], “pre-and-post-condition functional descriptions in the WSMO semantics”).
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/               Primary Examiner, Art Unit 2458